Title: To Thomas Jefferson from Enoch Hazard, 5 June 1806
From: Hazard, Enoch
To: Jefferson, Thomas


                        
                            Sir
                            
                            Newport June 5th 1806
                        
                        In this season, when the highest public interests engage your excellency’s attention, it is a painful
                            necessity I am under of intruding upon your excellency any subject of mere personal concern. If the circumstances I beg
                            leave to state are not an adequate excuse: I must place my reliance upon the known indulgence which the weight of
                            government has never prevented your excellency from extending to every citizen who has been under the necessity of
                            addressing you.
                        The Legislature of this State having instructed its members in Congress to apply for the establishment of a
                            marine hospital here; the partiality of my friends induced them to solicit in my behalf for the place of Physician to that
                            department, soon afterwards (in March last) I was informed from Mr. Fenner & Gen: Stanton that a Hospital could
                            not at present be established here, other places still without, having prior claims. About the same time I received from
                            the Secretary at War a letter of appointment to the place of Surgeons Mate in the army of the United States. with
                            directions to make known my acceptance & to consider myself stationed at Fort Wolcott.   Immediately thereupon I
                            informed the Secretary at War, that the appointment I had the honor to receive would be very grateful to me if I could
                            enjoy it consistently with my interest: that my family & practice in Newport would not admit of my residing in
                            Garrison, but that, as the situation of the Fort placed it in my power to perform all the duties as strictly &
                            faithfully as they could be by a resident surgeon: and particularly as those duties were then & has been since the
                            death of Doctr. Dill, & before his appointment, performed by a Physician of the Town; & must still
                            continue to be so, untill a resident Surgeon should be appointed, (if my place of residence should be considered an
                            obstacle; which I hoped it would not) I should immediately comply with his directions, as far as in my power, by taking
                            possession & making a return of the Medical Stores &c at Fort Wolcott, and giving strict attendance upon
                            the Garrison.   Upon reflection however, it occurred to me, that if the terms of my acceptance should be disallowed, I
                            should place myself in a disagreeable situation by hastily entering upon the duties of the appointment, which I might not
                            be permitted to hold. I therefore thought it best to wait untill I should learn the further pleasure of the Secretary,
                            which in my letter, I had begged to be informed of. Upon the return of Gen: Stanton from Washington, whom I had requested
                            to deliver my letter, he informed me he had waited upon the Secretary at War, by whom he was informed that the indulgence
                            applied for in behalf was one which it had not been usual to allow, but that considering the circumstances in the
                            present instance, it would not be refused: that however it would be expected I should not leave Newport while I held the
                            appointment. I had also been previously informed from the officers of the Fort, that my name had been entered as Surgeons
                            Mate to this Garrison. From all which I rested satisfied that my acceptance had been allowed, & that I might with
                            safety enter upon the duties of the office in the manner I had represented. And accordingly I immediately took possession
                            & made a correct return of the Medical Stores &c in the Hospital at Fort Wolcott, which were delivered to
                            me by order of the Commandant. & have since given strict attendance to the sick in the Garrison & to the
                            duties of the medical department there.
                        In this situation I received a few days past a note from Capt: Lloyd Beall requiring my residence in the
                            Garrison at Fort Wolcott: which if enforced will deprive me of the place confered upon me, as it is altogether out of my
                            power to reside constantly in Garrison. This I have stated to the Secretary, but being uncertain whether the
                            representations ought not to have been made to your Excellency, to whose favor I am indebted for the appointment,
                            occasions me to give your Excellency this trouble. If my residence in Newport (which is not many rods from Fort Wolcott)
                            could prove any obstacle to my performing all the duties of a Surgeon as strictly & usefully to the Garrison as a
                            residence at the Fort would enable me to do, I should not have accepted this appointment. But I am informed by Capt: Beall
                            (whose opinion it is that the service here will not be injured by my non residence) that this indulgence has generally
                            been refused of late in consequence of the abuse of it by certain Surgeons in the western country, who took advantage of
                            it, to make an improper use of the medical stores belonging to their department. I hope no such idea can attach to me. I
                            have not the happiness of being known to your Excellency: but if the assurances of those who have, can suffice; I trust I
                            can furnish such pledges for the due performance of the duties of this appointment as will be satisfactory. A surgeon here
                            could never succeed in such dishonorable practices even if disposed to do so. The officers of the Garrison, the regular
                            half yearly returns of the medical stores, & a comparison with the former supplies would all secure the department
                            from any abuses. And tho it may not be a customary thing for a surgeon or officer belonging to a Garrison to reside out of
                            it, yet I beg leave to suggest that it is sometimes the case. Doctr: Tillinghast, the first Surgeon, I believe appointed
                            here, moved from Greenwich with his family to this place: where he resided while he held the appointment: Capt: Beall also
                            resides out of the Garrison he commands. I would also observe that if this appointment is taken from me, the business will
                            still be performed by a physician residing in Newport. This I confess is the circumstance which presses hardest upon me:
                            for if it should be considered absolutely necessary to appoint a resident Surgeon to the Fort, I should not hesitate
                            instantly to resign the place to him. Upon the first vacancy in the place of surgeon to the Garrison here, the medical
                            business was intrusted to my care & continued in my hands untill that period when it became a crime to entertain
                            any other political sentiments than those which then prevailed. & tho I never intemperately expressed my
                            sentiments, wishing only for the privelege of enjoying them: the business was then taken from me & put into the
                            hands of one whose sentiments were more orthodox or more pliant. This loss did not then give me any mortification, because
                            I considered it as a sacrifice to principles which no loss should induce me to forego. But I must beg your Excellency to
                            consider the embarrassing situation in which I am now placed; in consequence of this appointment I have circumscribed my
                            business in Newport & made other arrangements to enable me to give the fullest attention to the business of the
                            Garrison, but the consideration of interest weighs lightly with me in comparrison with the mortification to which I must
                            be subjected if this appointment is taken from me within a few weeks after it was confered & after it has been
                            generally accepted that I was allowed to enjoy it, residing with my family in Newport. I have, however, never considered
                            myself authorized to importune the government for places & appointments merely because I had ever been attached to
                            its character & principles. And accordingly, tho’ not without friends always willing to serve me, no application
                            has ever been made in my behalf untill that above mentioned, and with the result of that application I should have been
                            perfectly satisfied. But having received this appointment, which I must beg to consider as a voluntary favor from your
                            Excellency, & placed as I am in this embarrassing situation; to be now displaced so soon, & exposed to
                            animadversions, which (whether just or not) such disappointments will ever invite; this cannot but be mortifying, for it
                            will be humiliating. I beg your Excellency to relieve me from this embarrassment. and that I may be allowed to hold this
                            appointment according to the terms of my acceptance & the assurances given me by Gen: Stanton. If this cannot be
                            granted (which I hope it will) I must beg to be informed, whether I may not hold this at least as a temporary appointment:
                            untill the appointment of a permanent surgeon, untill when the business of surgeon must still be rendered by a physician
                            from Newport, whether I am excluded or not.
                        Allow me to hope your Excellency will indulge me with a reply: and to subscribe myself with the truest
                            devotion your Excellency’s most obedient Servant
                        
                            Enoch Hazard
                            
                            Surgeons Mate
                        
                    